Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
Election/Restrictions
Claims 16-28 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-5, 8-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGianfilippo in view of US PGPub 2004/0087888 (DiGianfilippo) in view of US PGPub 2008/0177222 (Roger).
In Re claim 2 DiGianfilippo discloses a medical fluid transfer system comprising a hose assembly (34, 40 in Figure 2A) configured to couple to a target container (14); a fluid transfer station comprising a (18 in Figure 1) housing (case 22) and a peristaltic pump (54 in Figure 4), the fluid transfer station being configured to transfer fluid through the hose assembly (Paragraph 56); a destination sensor (load cell 30 in Figure 1) configured to measure a weight of the target container (Paragraph 50), the destination sensor comprising a sensor housing (cylindrical housing shown at element 30 in Figure 1) which is separate from the housing of the fluid transfer station; and a control system (controller 20) configured 
DiGianfilippo doesn’t disclose the control system being located within the housing of the fluid transfer station.
Roger discloses a fluid transfer station for transferring a medical fluid and comprising a controller (50a) which is located inside of a housing of a fluid transfer station (shown in Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the DiGianfilippo apparatus by relocating the control system inside of the housing of the fluid transfer station, in order to provide a more self-contained device for ease of portability.
In Re claim 3 DiGianfilippo discloses the controller controlling the speed of the peristaltic pump, indicating variable speeds (Paragraph 56).
In Re claim 4 DiGianfilippo discloses transfer tubing made from elastomeric materials (flexible, medical grade plastic in Paragraph 52).
In Re claim 5 DiGianfilippo discloses connectors which removably connect to a source container and the target container (spikes 38 and the unlabeled connection between tube 40 and container 14 in Figure 2A).
In Re claims 8 and 9 DiGianfilippo discloses a control system which receives instructions from and sends information to a remote source (remote workstations in Paragraph 30).
In Re claim 10 DiGianfilippo discloses a display (76, Paragraph 61).
In Re claim 11 DiGianfilippo discloses a scanner (bar code reader 82, Paragraph 62).
.
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGianfilippo in view of Roger and in further view of US PGPub 2007/0017583 (Fangrow).
In Re claim 6 DiGianfilippo in view of Roger discloses all the limitations, but doesn’t disclose closable male connectors.
Fangrow discloses a medical fluid transfer system comprising a closeable male luer connector (210 in Figures 10 and 11).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify he DiGianfilippo apparatus by using closable male luer connectors between the hose assembly and the source and destination containers, in order to reduce the likelihood of leakage when a container is removed.
Claims 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGianfilippo in view Roger and in further view of US PGPub 2014/0174596 (Lopez).
In Re claims 13 and 14 DiGianfilippo in view of Roger discloses all the limitations, but doesn’t disclose a foot pedal.
Lopez discloses a medical fluid transfer apparatus which makes use of a foot pedal to start and stop the fluid transfer process (Paragraph 354).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the DiGianfilippo apparatus by adding a foot pedal to control the start and stop of the fluid transfer process, in order to provide a user with a hands-free method for initiating the fluid transfer.
Claims 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGianfilippo in view Roger and in further view of US Patent 8,958,112 (Matsui).
In Re claim 15 DiGianfilippo in view of Roger discloses all the limitations, but doesn’t disclose a weight sensor having a horizontal surface above the sensor which is configured to weight the target container. DiGianfilippo makes use of a weight sensor comprising a hook (shown at element 30 in Figure 2A) from which a bag hangs.
Matsui discloses a drug mixing apparatus which makes use of a scale having a plate positioned over a sensor (25 in Figure 2) to measure the weight of a container which is part of a mixing operation.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to equip the DiGianfilippo apparatus with the type of scale shown in Matsui, in order to adapt the device to fill containers which are less well adapted to hang from a hook.
Claims 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGianfilippo in view of Roger and Lopez and in further view of Matsui.
In Re claim 29 DiGianfilippo discloses a medical fluid transfer system comprising a hose assembly (34, 40 in Figure 2A) configured to couple to an IV bag (14); a fluid transfer station (18 in Figure 1) comprising a housing (case 22) and a peristaltic pump (54 in Figure 4), the fluid transfer station being configured to transfer fluid through the hose assembly (Paragraph 56); a destination sensor (load cell 30 in Figure 1) configured to measure a weight of the target container (Paragraph 50), the destination sensor comprising a sensor housing (cylindrical housing shown at element 30 in Figure 1) which is separate from the housing of the fluid transfer station; and a control system (controller 20) configured to: receive instructions comprising a fluid transfer instruction; operate the pump using the fluid transfer instruction; receive weight information about the target container from the destination sensor; and operate the pump using the weight information (Paragraph 56). DiGianfilippo further discloses a scanner (bar code reader 82 in Paragraph 62) configured to scan information from a source container (Paragraph 
 DiGianfilippo doesn’t disclose a control system which is located within a housing of a fluid transfer station. DiGianfilippo doesn’t disclose a weight sensor having a horizontal surface above the sensor which is configured to weight the target container. DiGianfilippo makes use of a weight sensor comprising a hook (shown at element 30 in Figure 2A) from which a bag hangs. DiGianfilippo also doesn’t disclose a foot pedal.
Roger discloses a fluid transfer station for transferring a medical fluid and comprising a controller (50a) which is located inside of a housing of a fluid transfer station (shown in Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the DiGianfilippo apparatus by relocating the control system inside of the housing of the fluid transfer station, in order to provide a more self-contained device for ease of portability.
Matsui discloses a drug mixing apparatus which makes use of a scale having a plate positioned over a sensor (25 in Figure 2) to measure the weight of a container which is part of a mixing operation.
Lopez discloses a medical fluid transfer apparatus which makes use of a foot pedal to start and stop the fluid transfer process (Paragraph 354).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the DiGianfilippo apparatus by relocating the control system inside of the housing of the fluid transfer station, in order to provide a more self-contained device for ease of portability. Furthermore, it would have been obvious to equip the DiGianfilippo apparatus with the type of scale shown in Matsui, in order to adapt the device to fill containers which are less well adapted to hang from a hook. Finally, it would have been obvious to one of ordinary skill in the art at the time the invention .
Allowable Subject Matter
Claims 30-42 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed 02/01/2021, with respect to the rejection(s) of claim(s) 2-6, 8-15, and 29 under DiGianfilippo have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DiGianfilippo in view of Roger.
Applicant is correct that DiGianfilippo does not disclose a control system which is located within the housing of the fluid transfer station. This deficiency was remedied though the inclusion of the Roger reference, which teaches a similar fluid transfer station having a control system which is located within a housing of a fluid transfer station. The motivation of moving the control system into the housing of the fluid transfer station in order to protect the control system from damage and providing a more compact unit to improve portability would have been obvious to one of ordinary skill in the art at the time of invention.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/Primary Examiner, Art Unit 3753